IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

DIANE E. VAN NATTER,                      )      No. 77892-7-I
                                          )
                     Appellant,           )
                                          )
        v.                                )
                                          )
WASHINGTON MUTUAL BANK,                   )      UNPUBLISHED OPINION
JP MORGAN CHASE BANK,                     )
                                          )
                     Respondents.         )
                                          )

       VERELLEN, J. — Diane Van Natter sued her lender, Washington Mutual Bank

(WaMu), in 2007 to prevent foreclosure on her condominium, culminating in the

2010 dismissal of those claims. In 2017, she attempted to rely upon that same

lawsuit to assert vague and unrelated claims against the present holder of her

mortgage, JP Morgan Chase Bank. On December 5, 2017, based upon the 2010

dismissal and the failure to obtain permission to amend the complaint, the court

rejected her attempt. We affirm because her original complaint is not the

appropriate tool to revisit previously dismissed claims or to raise new, unrelated

claims against a different defendant.

                                        FACTS

       In 2007, WaMu began proceedings to foreclose on Van Natter’s

condominium, and she filed suit against it and the law firm conducting the trustee
No. 77892-7-I/2



sale. Van Natter sought a restraining order prohibiting the sale and sought an

accounting regarding any payments she had made toward her mortgage. The

parties agreed to restrain the sale so long as she deposited $9,082.17 into the

court registry and deposited another $1,009.13 on the 15th of every month

thereafter. In March of 2009, after the Federal Deposit Insurance Corporation

(FDIC) became the receiver for WaMu, the court stayed all proceedings in Van

Natter’s case. It appears Chase became the owner of Van Natter’s mortgage and

any other accounts she held there. In March of 2010, the court terminated the

stay against foreclosure and dismissed all claims against the FDIC and WaMu

pursuant to 12 U.S.C. section 1821(d).

      One month later, the remaining parties, Van Natter and the law firm hired to

conduct the trustee sale, stipulated to an order regarding Chase. They agreed

Chase was the current owner and servicer of Van Natter’s loan, she had been

making payments into the court registry, and Chase was entitled to those monies.

The court granted Chase’s motion to intervene, ordered disbursal of the monies to

Chase, and dismissed Van Natter’s claims.

      Four years later, in January 2014, Van Natter and her husband, John Hall,

dissolved their marriage. Hall received the condominium “and any indebtedness

thereon” as his separate property.1 In 2015, Chase began foreclosure

proceedings against the condominium, and Hall started separate collateral




      1   Clerk’s Papers (CP) at 421.


                                         2
No. 77892-7-I/3



litigation to prevent it.2 After this court affirmed a summary judgment ruling against

him, Hall moved to amend Van Natter’s 2007 complaint to add himself as a plaintiff

and prevent foreclosure.3 Van Natter became involved again in the litigation,

opposed Hall’s efforts to add himself as a plaintiff, and requested affirmative relief

“regarding her bank accounts [from] prior to marriage.”4 On December 5, 2017,

the court dismissed the action, concluding all existing claims had been dismissed

in 2010 and no one obtained permission to amend the pleadings.

       Van Natter appeals.

                                      ANALYSIS

       Van Natter contends a trial is required to adjudicate claims “involving

money she earned and deposited to fund her personal and business accounts”

held at WaMu, Chase, and Wells Fargo Bank and requests “reversal of the

dismissal of her case addressing claims” against them.5 Her brief includes wide-

ranging commentary, but ultimately she argues the court erred by denying her

attempt to revive dismissed claims or assert new claims. The trial court based its

December 5, 2017 dismissal on the 2010 orders dismissing Van Natter’s claims




       2See Hall v. JP Morgan Chase Bank, No. 74602-2-I (Wash. Ct. App. Oct.
24, 2016) (unpublished), http://www.courts.wa.gov/opinions/pdf/746022.pdf.
       3   See CP at 199 (Hall seeking to enjoin trustee’s sale of the condominium).
       4   CP at 81.
       5   Appellant’s Br. at 4, 5.


                                           3
No. 77892-7-I/4



and the failure to obtain permission to amend the complaint. We review a court’s

denial of a motion to amend for abuse of discretion.6

      Van Natter’s 2017 attempts to revive the 2007 lawsuit include her focus on

Chase. Chase’s involvement in this lawsuit is extremely limited. Van Natter filed

suit against WaMu and the law firm it hired to conduct a trustee’s sale. The

FDIC’s involvement as receiver for WaMu ended in March of 2010 when the court

dismissed all claims against it and WaMu. In April of 2010, Van Natter agreed

Chase’s involvement was limited to receipt of all monies deposited into the court

registry pursuant to the 2007 stipulated order. Thus, allowing revival in 2017 of

the 2007 lawsuit would be inconsistent with the 2010 orders as to any claims

against WaMu or the FDIC arising from the 2007 foreclosure on her condominium

and on disbursement of monies paid into the court registry through April of 2010.

And Van Natter never sought review of the court’s 2010 rulings.7

      And even if Van Natter has some unresolved claims, the superior court is

not compelled to allow her to revive the dismissed 2007 litigation to assert them.

The court has broad discretion regarding such a belated attempt to amend

pleadings.8 And we can affirm on any basis supported by the record.9 “‘A party


      6   Dewey v. Tacoma Sch. Dist. No. 10, 95 Wn. App. 18, 27, 974 P.2d 847
(1999).
      7RAP 5.2(a) (generally, a notice of appeal or notice of discretionary review
must be filed within 30 days).
      8See Gardner v. First Heritage Bank, 175 Wn. App. 650, 674, 303 P.3d
1065 (2013) (citing Ino Ino, Inc. v. City of Bellevue, 132 Wn.2d 103, 142, 937 P.2d
154 (1997) (a motion to amend may be denied as untimely or unduly delayed)).
      9   Bavand v. OneWest Bank, 196 Wn. App. 813, 825, 385 P.3d 233 (2016).


                                         4
No. 77892-7-I/5



who does not plead a cause of action or theory of recovery cannot finesse the

issue by later inserting the theory into trial briefs and contending it was in the case

all along.’”10 The court did not err by concluding no remaining or additional claims

may be pursued in the 2007 lawsuit.11

       Therefore, we affirm.




WE CONCUR:




       10Kirby v. City of Tacoma, 124 Wn. App. 454, 472, 98 P.3d 827 (2004)
(quoting Dewey, 95 Wn. App. at 26).
       11 As an alternative basis to affirm, Van Natter’s brief fails to comply with the
Rules of Appellate Procedure. She rarely cites to the record on appeal, and
although she lists several legal authorities, she does not cite the legal authority to
support her particular arguments. RAP 10.3(a)(4), (6). We are not required to
address arguments not supported by citation to the record or meaningful legal
authority. Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828
P.2d 549 (1992).


                                           5